Title: To Benjamin Franklin from Vergennes, 30 April 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles. le 30. Avril 1783.
Jai eu l’honneur, Monsieur, de vous adresser le 22. du mois dernier une lettre de Mr. le Mis. de Ségur accompagnée d’un Etat estimatif des effets d’artillerie apartenant au Roi qui Sont restés à Baltimore. Je vous ai prié en même tems de vouloir bien, le plustot qu’il vous Seroit possible, me dire votre Sentiment sur la proposition que faisoit le Ministre de la guerre de céder aux Etats Unis les effets dont il s’agit. J’attends Monsieur, vôtre réponse avec d’autant plus d’impatience que Mr. le Mis. de Ségur me presse beaucoup moi même de lui en donner une qui le mette en état de se décider sur les mesures qu’il peut y avoir à prendre relativemt. aux effets dont il est question.
J’ai l’honneur d’être très Sincéremt. Monsieur, votre très humble et très obéissant Serviteur
De Vergennes
Mr. francklin./ .
